Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermansen (US 5,676,529) in view of Chou (US20050191193).
Claim 1:  Hermansen discloses an air compression pump (Figs. 1-6) comprising 3a pump head (18); 4a pumping device fluidly connected with the pump head (Fig. 1), wherein 5the pumping device includes a first cylinder (14), a second cylinder (12) and a 6plunger (24), wherein the first cylinder (14) has a first end connected with the pump 7head (Fig. 1) and a second end coupled to a first piston (32), wherein the first cylinder is 8inserted in the second cylinder (Fig. 1), wherein the second cylinder is movably 9coupled to the first cylinder such that the first piston (32) moves in the second 10cylinder in response to movement of the second cylinder with respect to the 11first cylinder (Figs. 1-4), wherein the second cylinder includes a first end cap (30) and a 12second end cap (28) respectively coupled to two ends thereof, wherein the first 13cylinder is inserted through the first end cap (Fig. 1), wherein the plunger (24) is inserted 14in and movably coupled to the first cylinder (14) and has a first end coupled to a 15second piston (note piston adjacent 34/48) and a second end connected with the second end cap (Fig. 1), wherein 16the second piston moves in the first cylinder in response to the movement of 17the plunger with respect to the first cylinder (Fig. 1), and wherein the plunger is 18inserted through the first piston (Fig. 1).
Hermansen does not disclose 19a relief valve fluidly connected with and received by the pump head, 20wherein the relief valve defines a relief hole which is fluidly communicable 21with the first cylinder, wherein the relief valve includes a valve body 22selectively closing the relief hole, and wherein the valve body is movable to an open position to relieve pressure in the air compression pump by 10CFP-7240allowing pressurized air to flow out of the air compression pump through 2the relief hole.  However, Chou teaches an air compression pump (Fig. 6) with a pump head (30) and associated cylinder (27) which includes a relief valve (Figs. 13-14, 40) fluidly connected with and received by the pump head, 20wherein the relief valve defines a relief hole (note hole around 40 and within 37) which is fluidly communicable 21with the associated cylinder (Fig. 14), wherein the relief valve includes a valve body (41) 22selectively closing the relief hole, and wherein the valve body is movable to an open position (Fig. 14) to relieve pressure in the air compression pump by 10CFP-7240allowing pressurized air to flow out of the air compression pump through 2the relief hole.  It would have been obvious before the effective filing date of the invention to include a relief valve as taught by Chou into the apparatus of Harmansen to prevent overpressure damage in the pump or associated item connected to the pump.
Claim 2:  Hermansen and Chou teach the previous limitations.  Hermansen further discloses that the 4second end cap defines an orifice (Fig. 6, note upper central orifice for outside air which will travel into a space that is within the second cylinder) allowing air outside the air compression 5pump to flow into the second cylinder or vice versa.  
Claim 63:  Hermansen and Chou teach the previous limitations.  Hermansen further discloses that the 7plunger (24) moves relative to the first cylinder (14) in response to movement of the 8second cylinder (12) with respect to the first cylinder (Figs. 1-4).
Claim 8:  Hermansen and Chou teach the previous limitations.  Chou further discloses that the 17relief valve includes a valve seat (35) and the valve body is disposed on the 18valve seat, wherein the valve seat defines a room (note room within 33 partially defined by 35) and the associated cylinder and 19the relief hole are fluidly interconnected by the room (Fig. 14), wherein the valve 20body is disposed in the room and urged by a resilient member (42), and wherein 21the relief valve includes a plug (note plug 37) and the resilient member is sustained 22between the valve body and the plug (Figs. 13-14), with the resilient member including 23one of two ends abutting the valve body and the other of the two ends abutting the plug (Figs. 13-14).
Claim 9:  Hermansen and Chou teach the previous limitations.  Chou further teaches that the 2valve body includes an end (note elongated end of 41 passing through 33/37) protruding through the relief hole (Figs. 13-14).  
3Claim 10:  Hermansen and Chou teach the previous limitations.  Chou further teaches that the 4valve seat defines a passage (Examiner notes passage within 33 and adjacent 35) configured for allowing the air compression 5pump to pump the pressurized air into an object to be inflated upon the 6operation of the air compression pump (Examiner notes that the passage connects through 38 and could be used as an input for an inflatable object), and wherein the passage extends 7away from the room and is fluidly communicable with the room and the 8associated cylinder (Figs. 13-14).
Claim 612:  Hermansen and Chou teach the previous limitations.  Hermansen further teaches 11that the 12second cylinder has an outer periphery including a grip (note grip 26 disposed at outer periphery of the second cylinder) disposed thereon 13adapted to be grasped when operating the air compression pump.
Claim 613:  Hermansen and Chou teach the previous limitations.  Hermansen further teaches 11that 14the 15second cylinder (12) and the plunger (24) are moved reciprocally axially with respect 16to the first cylinder upon the operation of the air compression pump (Figs. 1-4).  
Claim 614:  Hermansen and Chou teach the previous limitations.  Chau further discloses 1117a pressure gage (34) fluidly connected with the pump head (33) and fluidly communicable with the associated cylinder (Fig. 3).  It would have been obvious before the effective filing date of the invention to include a gage as taught by Chou into the apparatus of Harmansen to help provide a prescribed pressure to an inflatable object.


Claims 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desponts (FR322,993) in view of Clawson (US 1,162,222).
Claim 1:  Desponts discloses an air compression pump (Figs. 1-5) comprising 3a pump head (b); 4a pumping device fluidly connected with the pump head (Figs. 1-2), wherein 5the pumping device includes a first cylinder (e), a second cylinder (k) and a 6plunger (h), wherein the first cylinder (e) has a first end connected with the pump 7head (Figs. 1-2) and a second end coupled to a first piston (i/d), wherein the first cylinder is 8inserted in the second cylinder (Fig. 2), wherein the second cylinder is movably 9coupled to the first cylinder such that the first piston moves in the second 10cylinder in response to movement of the second cylinder with respect to the 11first cylinder (Figs. 1-5), wherein the second cylinder includes a first end cap (l) and a 12second end cap (n) respectively coupled to two ends thereof, wherein the first 13cylinder is inserted through the first end cap (Fig. 2), wherein the plunger (h) is inserted 14in and movably coupled to the first cylinder and has a first end coupled to a 15second piston (note piston at bottom of h) and a second end connected with the second end cap (note cap near h’), wherein 16the second piston moves in the first cylinder in response to the movement of 17the plunger with respect to the first cylinder (Figs. 3-4), and wherein the plunger is 18inserted through the first piston (Fig. 2).
Hermansen does not disclose 19a relief valve fluidly connected with and received by the pump head, 20wherein the relief valve defines a relief hole which is fluidly communicable 21with the first cylinder, wherein the relief valve includes a valve body 22selectively closing the relief hole, and wherein the valve body is movable to an open position to relieve pressure in the air compression pump by 10CFP-7240allowing pressurized air to flow out of the air compression pump through 2the relief hole.  However, Clawson teaches an air compression pump (Fig. 1) with a pump head (5) and associated cylinder (1) which includes a relief valve (33) fluidly connected with and received by the pump head, 20wherein the relief valve defines a relief hole (note hole around 34) which is fluidly communicable 21with the associated cylinder (Fig. 1), wherein the relief valve includes a valve body (35) 22selectively closing the relief hole, and wherein the valve body is movable to an open position (Fig. 1, via actuation of 53) to relieve pressure in the air compression pump by 10CFP-7240allowing pressurized air to flow out of the air compression pump through 2the relief hole.  It would have been obvious before the effective filing date of the invention to include a relief valve as taught by Clawson into the apparatus of Harmansen to prevent overpressure damage in the pump or associated item connected to the pump.
Claim 8:  Desponts and Clawson teach the previous limitations.  Clawson further teaches that the 17relief valve includes a valve seat (31) and the valve body is disposed on the 18valve seat, wherein the valve seat defines a room (note room adjacent 31) and the associated cylinder and 19the relief hole are fluidly interconnected by the room (Fig. 1), wherein the valve 20body is disposed in the room and urged by a resilient member (36), and wherein 21the relief valve includes a plug (note plug 35) and the resilient member is sustained 22between the valve body and the plug (Fig. 1), with the resilient member including 23one of two ends abutting the valve body and the other of the two ends abutting the plug (Fig. 1).
Claim 9:  Desponts and Clawson teach the previous limitations.  Clawson further teaches that the 2valve body includes an end (note elongated end of 33 extending towards 37) protruding through the relief hole (Fig. 1).  
3Claim 10:  Desponts and Clawson teach the previous limitations.  Clawson further teaches that the 4valve seat defines a passage (Examiner notes passage within 41/43) configured for allowing the air compression 5pump to pump the pressurized air into an object to be inflated upon the 6operation of the air compression pump (via 49), and wherein the passage extends 7away from the room and is fluidly communicable with the room and the 8associated cylinder (Fig. 1).
Claim 11:  Desponts and Clawson teach the previous limitations.  Clawson further teaches that the passage extends 7away from the room and is fluidly communicable with the room and the 8associated cylinder, wherein the 10passage extends transversely to the room (Fig. 1).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 4, the prior art of record, specifically Hermansen, discloses that 
9the 10second cylinder includes a first interior section extending between the first 11end cap and the first piston and a second interior section extending between 12the second end cap and the first piston, and wherein the first interior section 13is fluidly communicable with the second interior section such that when the 14second cylinder is stroked in a first direction away from the first cylinder; however, the prior art of record does not further disclose or reasonably teach in combination that the 15air outside the air compression pump is drawn into the first interior section 16through the first end cap and into the first cylinder and such that when the 17second cylinder is stroked in a second direction opposite to the first 18direction, the pressurized air is urged from the second interior section into 19the first interior section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746